IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NOS. WR-76,230-02 & WR-76,230-03


RUBEN GUERRERO, Relator

v.

TRAVIS COUNTY DISTRICT CLERK, Respondent




ON APPLICATIONS FOR WRITS OF MANDAMUS
CAUSE NO. D-1-DC-06-202366-A IN THE 390TH JUDICIAL DISTRICT COURT 
AND CAUSE NO. 985593-A IN THE 147TH JUDICIAL DISTRICT COURT
FROM TRAVIS COUNTY


 Per curiam.

O R D E R



	Relator has filed motions for leave to file writs of mandamus pursuant to the original
jurisdiction of this Court.  In them, he contends that he filed two applications for writs of habeas
corpus in the 390th and 147th Judicial District Courts of Travis County, that more than 35 days have
elapsed, and that the applications have not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Travis County, is ordered to file a response, which may be made by: submitting the records on such
habeas corpus applications; submitting copies of timely filed orders which designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); or stating that
Relator has not filed applications for habeas corpus in Travis County.  Should the response include
orders designating issues, proof of the date(s) the district attorney's office was served with the
habeas applications shall also be submitted with the response.  These applications for leave to file
writs of mandamus shall be held in abeyance until the respondent has submitted the appropriate
response.  Such response shall be submitted within 30 days of the date of this order.


Filed: November 16, 2011
Do not publish